Exhibit 10.16

 

NON-EMPLOYEE DIRECTOR COMPENSATION

 

 

Cash compensation for non-employee directors is as follows:

 

Position

 

Annual Retainer*

   

Board Meeting Attended

   

Committee Meeting Attended

             

In Person

    By Telephone    

In Person

    By Telephone  

Board Chairman

  $ 35,000     $ 2,000     $ 500     $ 650     $ 500  

Audit Committee Chairman

  $ 30,000     $ 2,000     $ 500     $ 650     $ 500  

Compensation Committee Chairman

  $ 27,500     $ 2,000     $ 500     $ 650     $ 500  

Nominating Committee Chairman

  $ 20,000     $ 2,000     $ 500     $ 650     $ 500  

Board Member (other than Board or Committee Chairs)

  $ 20,000     $ 2,000     $ 500     $ 650     $ 500  

 

*Each non-employee director is entitled to only one annual retainer fee.

 

Equity compensation for non-employee directors is as follows:

 

Annual Grants. Each year, immediately following Cardica, Inc.’s Annual Meeting
of Stockholders, each non-employee director will be granted an option to
purchase 12,200 shares of the Company’s common stock. Each such option will vest
monthly over the ensuing year.

 

Initial Grants. Automatically upon becoming a director, any new non-employee
director shall be granted an option to purchase 36,100 shares of Cardica, Inc.’s
common stock, vesting monthly over three years.

 

The foregoing cash compensation for non-employee directors was approved by
Cardica, Inc.’s board of directors on November 13, 2012, effective immediately
and the equity compensation for non-employee directors was approved by Cardica,
Inc.’s board of directors on October 9, 2009, effective immediately.

 

 

 

 